PER CURIAM.
The Western Implement Company, when it was adjudged a bankrupt, was indebted to the-state of Minnesota lor binder twine theretofore manufactured at the state prison and sold and delivered to the company conformably to the state laws, and in due course the state insisted that this debt should be accorded a priority in payment under clause 5 of section 64b of the bankruptcy act (Act July 1, 1898, c. 541, 30 Stat. 563 [U. S. Comp. St. 1901, p. 3448]). The District Court, in a well-considered opinion, reported in 166 Fed., at page 576, sustained the state’s contention, and that ruling is now challenged by the trustees of the bankrupt’s estate. After carefully considering Hie matter, we have arrived at the same conclusion as did the District Court, and for the same reasons.
The ruling of that court is accordingly approved and confirmed.